DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Joel Felber on 06/10/2022 to integrate limitation of claim 2 into independent claims.


The application has been amended as follows: 

1. 	(Currently Amended) A system for providing an augmented reality virtual videoconference for each of a plurality of computing devices during a networked communication session, the system comprising:
non-transitory processor readable media; 
at least one processor operatively coupled to the non-transitory processor readable media, wherein the non-transitory processor readable media have instructions that, when executed by the at least one processor, causes the at least one processor to perform the following steps:
receive initialization information from a computing device, wherein the initialization information includes video content of a room captured by a camera configured with the computing device;
process the initialization information to detect objects in the room, wherein at least one of the detected objects is a whiteboard;
provide respective access to a networked communication session to each of a plurality of computing devices, wherein at least one of the computing devices is respectively operated by a user physically located out of the room and at least one of the respective computing devices is respectively operated by a user physically located in the room;
receive, during the networked communication session from at least one computing device respectively operated by a user physically located in the room, video content;
generate a composited interactive video feed comprised of the video content received from the at least one computing device respectively operated by a user physically located in the room and video content received during the networked communication session from each of at least one computing device respectively operated by a user physically located out of the room;
revise, during the networked communication session, the composited interactive video feed by replacing at least part of an appearance of at least one of the detected objects with at least some video content received during the networked communication session from one of the computing devices respectively operated by a user physically located out of the room and further revise, by the at least one processor, during the networked communication session, the composited interactive video feed by altering an appearance of the whiteboard; and
provide the revised composited interactive video feed to the plurality of computing devices during the networked communication session.

2. (Cancelled)

11. 	(Currently Amended) A method for providing an augmented reality virtual videoconference for each of a plurality of computing devices during a networked communication session, the method comprising:
receiving, by at least one processor, initialization information from a computing device, wherein the initialization information includes video content of a room captured by a camera configured with the computing device;
processing, by the at least one processor, the initialization information to detect objects in the room, wherein at least one of the detected objects is a whiteboard;
providing, by the at least one processor, respective access to a networked communication session to each of a plurality of computing devices, wherein at least one of the computing devices is respectively operated by a user physically located out of the room and at least one of the respective computing devices is respectively operated by a user physically located in the room;
receiving, by the at least one processor during the networked communication session from at least one computing device respectively operated by a user physically located in the room, video content; 
generating, by the at least one processor, a composited interactive video feed comprised of the video content received from the at least one computing device respectively operated by a user physically located in the room and video content received during the networked communication session from each of at least one computing device respectively operated by a user physically located out of the room; 
revising, by the at least one processor during the networked communication session, the composited interactive video feed by replacing at least part of an appearance of at least one of the detected objects with at least some video content received during the networked communication session from one of the computing devices respectively operated by a user physically located out of the room and further revising, by the at least one processor, during the networked communication session, the composited interactive video feed by altering an appearance of the whiteboard; and
providing, by the at least one processor, the revised composited interactive video feed to the plurality of computing devices during the networked communication session.

	12. (Cancelled)

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 11 are allowed because the combination of prior arts fails to expressly teach the limitation of amended claim 2, “wherein at least one of the detected objects is a whiteboard; revise, by the at least one processor, during the networked communication session, the composited interactive video feed by altering an appearance of the whiteboard” which is integrated to independent claim 1.
	Dependent claims 3-10 and 13-20 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616